Citation Nr: 1212145	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-40 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a RO letter dated later in April 2009.

Review of the claims folder clearly indicates that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  Indeed, as the Board will discuss in further detail below, medical evidence of record reflects various psychiatric diagnoses other than PTSD.  The United States Court of Appeals for Veterans Claims (the Court) has held that a veteran is not held to the disabilities that he/she has listed as a layperson without medical expertise.  Rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In any event, and in this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  Further, it appears that, in this case, at least one of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  Specifically, and in this regard, the Board notes that the Veteran reports that he experienced fear and anxiety while the ship aboard which he was stationed was docked in Da Nang Harbor due to the threat of enemy action.  Further review of the Veteran's service personnel records demonstrates that he served aboard the U.S.S. WHETSTONE, when it was stationed in the Vietnam combat zone from March 27, 1966 to May 13, 1966 and from June 2, 1966 to August 1, 1966.  Additionally, inquiry through the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the U.S.S. WHETSTONE anchored at Da Nang Harbor as boat haven support for a period of six weeks beginning on March 31, 1966.  On June 3, 1966, the U.S.S WHETSTONE anchored at Qui Nhon where it again served as boat haven support for a period of two months.  Therefore, based on these particular in-service stressors-including specifically the Veteran's reported experiencing imminent danger of being injured or killed-are consistent with his service in Vietnam and are.  Accordingly, the Board finds that the new PTSD regulations do apply to the current appeal.

In December 2010, the Veteran was afforded a VA psychiatric examination to ascertain if he has PTSD within the scope of the new regulation.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); & Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The December 2010 VA examiner interviewed the Veteran, reviewed his medical history, and recommended "rul[ing] . . . out [an] anxiety disorder, NOS, mild versus sleep disorder, mild, in remission."  The examiner then opined that, "[i]n this examination [the Veteran] did not meet criteria for any Axis I psychiatric disorder; either an anxiety disorder or insomnia might be presently in remission and/or in sufficient relief from Trazodone therapy to result in symptoms below clinical threshold."  As for PTSD, the examiner noted that the claimed stressor of fears of hostile military activity was sufficient to meet the DSM-IV criterion; however, "Veteran does not meet criteria for PTSD diagnosis."  The examiner explained that the Veteran "has reported past symptoms of sleep disturbance and other anxiety-related complaints.  These problems have either improved on current medication or are in remission.  Present problems are quite minimal."

Crucially, the findings of the December 2010 VA examiner are somewhat inconsistent and inconclusive as to the issue of whether the Veteran is currently diagnosed with a psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (examiners must support their conclusions with analysis and clinical data); Hernandez-Toyens, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, contemporaneous VA treatment records document a diagnosis of chronic PTSD.  See the VA treatment records dated August 2010.  Indeed, this diagnosis is consistently documented in the Veteran's VA treatment records dating back to when he first sought psychiatric treatment in September 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, the Board finds that the Veteran must therefore be provided a new VA examination to determine whether he has a psychiatric disorder, to include PTSD, and whether any disorder so diagnosed is related to his military service to include his conceded in-service stressor.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received.  The Board is particularly interested in records of psychiatric treatment that the Veteran may have received at the VA Medical Center in Columbia, Missouri since August 2010.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  

All psychiatric pathology shown on examination should be annotated in the examination report.  For any diagnosed PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity (while serving aboard the U.S.S. WHETSTONE that was docked in Da Nang Harbor) is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  In rendering this opinion, the examiner should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).

For any psychiatric disability other than PTSD that is diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

A complete rationale for any opinion expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3. The Veteran should be advised that failure to appear for any of these requested examinations without good cause could adversely affect his appeal.  38 C.F.R. § 3.655 (2011).

4. Then, readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

